IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00375-CV

                         IN RE BUFFALO LEASING INC.


                                 Original Proceeding



                           MEMORANDUM OPINION

       Relator Buffalo Leasing Inc. petitioned this Court to issue a writ of mandamus

directing the Honorable Bascom W. Bentley III, former Judge of the 369th District Court

of Leon County, to (1) vacate his order denying Relator’s motion for leave to designate

BRG Energy, Inc. as a responsible third party and (2) issue an order granting Relator’s

motion for leave to designate BRG Energy, Inc., as a responsible third party. Judge

Bentley, however, passed away, and there was nothing in the record to indicate that

Relator had asked the newly-appointed judge to reconsider Judge Bentley’s ruling. On

January 31, 2018, we therefore abated this proceeding to allow Relator the opportunity to

present its requests for relief to the newly-appointed judge of the 369th District Court, to

obtain a ruling or rulings, and to proceed accordingly.
        We have now received a letter from Relator, stating that “the judge of the 369th

District Court has vacated its previous Order denying Defendant’s Motion for Leave to

Designate Responsible Third-Party and has issued a new Order granting the Motion.”

The letter states that Relator therefore “desires to withdraw and/or dismiss its Petition

for Writ of Mandamus.”

        Accordingly, we lift the abatement and reinstate this proceeding.       Relator’s

Petition for Writ of Mandamus is then dismissed as moot. The stay of proceedings in the

trial court is vacated.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed March 21, 2018
[OT06]




In re Buffalo Leasing Inc.                                                         Page 2